 



Exhibit 10.2
INVESTMENT MANAGEMENT TRUST AGREEMENT
     This Agreement is made as of January 24, 2008 by and between Atlas
Acquisition Holdings Corp. (the “Company”) and American Stock Transfer & Trust
Company (the “Trustee”).
     WHEREAS, the Company’s Registration Statement on Form S-1, as amended, No.
333-146368 (together with any registration statement filed pursuant to Rule
462(b) of the Securities Act of 1933, the “Registration Statement”), for its
initial public offering of securities (the “IPO”) has been declared effective as
of the date hereof by the Securities and Exchange Commission (the “Effective
Date”); and
     WHEREAS, Lazard Capital Markets LLC and Morgan Stanley & Co. Incorporated
are acting as the representatives (the “Representatives”) of the underwriters in
the IPO; and
     WHEREAS, as described in the Registration Statement, $194,200,000 (or
$223,443,250 if the over-allotment option is exercised in full) of the proceeds
from this offering, plus the $5,800,000 the Company will receive from the sale
of the insider warrants, will be delivered to the Trustee to be deposited and
held in a trust account for the benefit of the Company and the holders of the
Company’s common stock, par value $0.001, issued in the IPO. The amount to be
delivered to the Trustee will be referred to herein as the “Property,” the
stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”); and
     WHEREAS, a portion of the Property consists of $8,955,000 (or $10,298,250
if the underwriters’ over-allotment option is exercised in full) attributable to
the underwriters’ deferred discounts and commissions which the Representatives
have agreed to deposit in the Trust Account (as defined below) and which will be
paid from the Trust Account to the underwriters upon the consummation of a
business combination (as such term is defined in the Registration Statement,
hereinafter a “Business Combination”); and
     WHEREAS, the Company and the Trustee desire to enter into this Agreement to
set forth the terms and conditions pursuant to which the Trustee shall hold the
Property.
     IT IS AGREED:
     1. Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:
          (a) Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement in segregated trust accounts (the “Trust
Account”) established by the Trustee at a branch of Bank of America and at a
brokerage institution selected by the Trustee;
          (b) Manage, supervise, and administer the Trust Account subject to the
terms and conditions set forth herein;
          (c) In a timely manner, upon the written instruction of the Company,
invest and reinvest the Property in “government securities,” within the meaning
of Section 2(a)(16) of the Investment Company Act of 1940, as amended (the “1940
Act”), with a maturity of 180 days or less, or in any open ended investment
company registered under the 1940 Act selected by the Company that holds itself
out as a money market fund meeting the conditions of paragraphs (c)(2), (c)(3),
and (c)(4) under Rule 2a-7 promulgated under the 1940 Act, as determined by the
Company;
          (d) Collect and receive, when due, all principal and income arising
from the Property, which income, net of (i) taxes and (ii) periodic payments up
to $3,500,000 made to the Company to fund its working capital requirements,
shall become part of the “Property,” as such term is used herein;
          (e) Notify the Company of all communications received by it with
respect to any Property requiring action by the Company;

 



--------------------------------------------------------------------------------



 



          (f) Supply any necessary information or documents as may be requested
by the Company in connection with the Company’s preparation of the tax returns
relating to income from the Property in the Trust Account or otherwise;
          (g) Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as, and when instructed by
the Company and/or the Representatives in writing to do so;
          (h) Render to the Company, and to such other person as the Company may
instruct, monthly written statements of the activities of and amounts in the
Trust Account reflecting all receipts and disbursements of the Trust Account;
and
          (i) Commence liquidation of the Trust Account only upon receipt of and
only in accordance with the terms of a letter (the “Termination Letter”), in a
form substantially similar to that attached hereto as either Exhibit A or
Exhibit B, signed on behalf of the Company by its Chief Executive Officer or
other authorized officer, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein; provided, however, that in
the event that a Termination Letter has not been received by the Trustee by the
24-month anniversary of the prospectus date (“Last Date”), the Trust Account
shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached hereto as Exhibit B and distributed to the
stockholders of record on the Last Date. In all cases, the Trustee shall provide
the Representatives with a copy of any Termination Letters and/or any other
correspondence that it receives with respect to any proposed withdrawal from the
Trust Account promptly after it receives the same. The provisions of this
Section 1(i) may not be modified, amended, or deleted under any circumstances.
     2. Limited Distributions of Income From Trust Account.
          (a) If there is any income or other tax obligation relating to the
income from the Property in the Trust Account as determined by the Company,
then, at the written instruction of the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit C, the
Trustee shall disburse to the Company by wire transfer, out of the Property in
the Trust Account, the amount indicated by the Company as required to pay income
taxes;
          (b) Upon written request from the Company in a form substantially
similar to that attached hereto as Exhibit D, the Trustee shall distribute to
the Company by wire transfer an amount equal to the income collected on the
Property through the last day of the period immediately preceding the date of
receipt of the Company’s request; provided, however, that the maximum amount of
distributions, net of taxes, that the Company may request and the Trustee shall
distribute pursuant to this Section 2(b) shall be $3,500,000. It is understood
that the Trustee’s only responsibility under this Section is to follow the
instruction of the Company; and
          (c) Except as provided in Sections 2(a) and 2(b) above, no other
distributions from the Trust Account shall be permitted except in accordance
with Section 1(i) hereof.
     3. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:
          (a) Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chief Executive Officer or other authorized officer authorized
in writing by the Chief Executive Officer. In addition, except with respect to
its duties under Sections 1(i), 2(a), and 2(b) above, the Trustee shall be
entitled to rely on, and

2



--------------------------------------------------------------------------------



 



shall be protected in relying on, any verbal or telephonic advice or instruction
which it in good faith believes to be given by any one of the persons authorized
above to give written instructions, provided that the Company shall promptly
confirm such instructions in writing;
          (b) Hold the Trustee harmless and indemnify the Trustee from and
against, any and all expenses, including reasonable counsel fees and
disbursements, or loss suffered by the Trustee in connection with any action,
suit, or other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit, or proceeding, pursuant to which the Trustee
intends to seek indemnification under this Section, it shall notify the Company
in writing of such claim (hereinafter referred to as the “Indemnified Claim”).
The Trustee shall have the right to conduct and manage the defense against such
Indemnified Claim. The Company may participate in such action with its own
counsel;
          (c) Pay the Trustee an initial acceptance fee, an annual fee, and a
transaction processing fee for each disbursement made pursuant to Sections 2(a)
and 2(b) as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time. It is expressly understood that
the Property shall not be used to pay such fees and further agreed that said
transaction processing fees shall be deducted by the Trustee from the
disbursements made to the Company pursuant to Section 2(b). The Company shall
pay the Trustee the initial acceptance fee and first year’s fee at the
consummation of the IPO and thereafter on the anniversary of the Effective Date.
The Trustee shall refund to the Company the annual fee (on a pro rata basis)
with respect to any period after the liquidation of the Trust Fund. The Company
shall not be responsible for any other fees or charges of the Trustee except as
set forth in this Section 3(c) and as may be provided in Section 3(b) hereof (it
being expressly understood that the Property shall not be used to make any
payments to the Trustee under such Sections);
          (d) In connection with any vote of the Company’s stockholders
regarding a Business Combination, provide to the Trustee an affidavit or
certificate of a firm regularly engaged in the business of soliciting proxies
and/or tabulating stockholder votes (which firm may be the Trustee) verifying
the vote of the Company’s stockholders regarding such Business Combination; and
          (e) In connection with any liquidation of the Trust Account, not to
direct the Trustee, as paying agent, to make any payment not specifically
permitted under this Agreement.
     4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:
          (a) Take any action with respect to the Property, other than as
directed in Section 1 and 2 hereof, and the Trustee shall have no liability to
any party except for liability arising out of its own gross negligence or
willful misconduct;
          (b) Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in, or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received written instructions from the Company given as provided herein to do so
and the Company shall have advanced or guaranteed to it funds sufficient to pay
any expenses incident thereto;
          (c) Change the investment of any Property, other than in compliance
with Section 1(c);
          (d) Refund any depreciation in principal of any Property;
          (e) Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;
          (f) The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, judgment, instruction, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Trustee), statement, instrument, report, or other paper or document (not only as
to its due execution and the

3



--------------------------------------------------------------------------------



 



validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination, or rescission of this
Agreement or any of the terms hereof, unless evidenced by a written instrument
delivered to the Trustee signed by the proper party or parties and, if the
duties or rights of the Trustee are affected, unless it shall give its prior
written consent thereto;
          (g) Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement;
          (h) As and to the extent requested from time to time by the Company,
prepare, execute, and file such tax reports, income, or other tax returns and
pay any taxes with respect to income and activities relating to the Trust
Account, regardless of whether such tax is payable by the Trust Account or the
Company (including but not limited to income tax obligations), it being
expressly understood that as set forth in Section 1(i), if there is any income
or other tax obligation relating to the Trust Account or the Property in the
Trust Account, as determined from time to time by the Company and regardless of
whether such tax is payable by the Company or the Trust, at the written
instruction of the Company, the Trustee shall make funds available in cash from
the Property in the Trust Account an amount specified by the Company as owing to
the applicable taxing authority, which amount shall be paid directly to the
Company by electronic funds transfer, account debit, or other method of payment,
and the Company shall forward such payment to the taxing authority; and
          (i) Verify calculations, qualify, or otherwise approve Company
requests for distributions pursuant to Sections 1(i), 2(a), or 2(b) above.
     5. Termination. This Agreement shall terminate as follows:
          (a) If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee. At such time that the Company notifies the Trustee
that a successor trustee has been appointed by the Company and has agreed to
become subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with the United States
District Court for the Southern District of New York and upon such deposit, the
Trustee shall be immune from any liability; or
          (b) At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b).
     6. Miscellaneous.
          (a) The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. Upon receipt of written instructions, the Trustee will
confirm such instructions with an Authorized Individual at an Authorized
Telephone Number listed on the attached Exhibit E. The Company and the Trustee
will each restrict access to confidential information relating to such security
procedures to authorized persons. Each party must notify the other party
immediately if it has reason to believe unauthorized persons may have obtained
access to such information, or of any change in its authorized personnel. In
executing funds transfers, the Trustee will rely upon account numbers or other
identifying numbers of a beneficiary, beneficiary’s bank, or intermediary bank,
rather than names. The Trustee shall not be liable for any loss, liability, or
expense resulting from any error in an account number or other identifying
number, provided it has accurately transmitted the numbers provided.

4



--------------------------------------------------------------------------------



 



          (b) This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflict of laws principals that would result in the application of the
substantive laws of another jurisdiction. The parties hereto consent to the
jurisdiction and venue of any state or federal court located in the City of New
York for purposes of resolving any disputes hereunder. The parties hereby waive
any objection to such exclusive jurisdiction and that such courts represent an
inconvenience forum.
          (c) This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. This Agreement or
any provision hereof may only be changed, amended, or modified by a writing
signed by each of the parties hereto; provided, however, that no such change,
amendment, or modification may be made without the prior written consent of the
Representatives. Any other change, waiver, amendment, or modification to this
Agreement shall be subject to approval by a majority of the Public Stockholders.
As to any claim, cross-claim, or counterclaim in any way relating to this
Agreement, each party waives the right to trial by jury.
          (d) This Agreement may be executed in several counterparts, each one
of which shall constitute an original, and together shall constitute but one
instrument.
          (e) Any notice, consent, or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, certified mail (return
receipt requested), hand delivery, facsimile transmission, or email
transmission:
          if to the Trustee, to:
American Stock Transfer & Trust Company
59 Maiden Lane
Plaza Level
New York, New York 10038
Attn: Compliance Department
          if to the Company, to:
Atlas Acquisition Holdings Corp.
c/o Hauslein & Company, Inc.
11450 SE Dixie Highway, Suite 105
Hobe Sound, Florida 33455
Attn: James N. Hauslein, Chairman of the Board and Chief Executive Officer
Email: Jim@hauslein.com

          in either case with a copy to:
Lazard Capital Markets LLC
30 Rockefeller Plaza
New York, New York 10020
Attn: Robert Berger
Fax No.: (212_) 641-2636
and
Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
Attn: Scott Greenberg
Fax No.: (212) 404-9212

5



--------------------------------------------------------------------------------



 



and
Greenberg Traurig, LLP
2375 East Camelback Road, Suite 700
Phoenix, Arizona 85016
Attn: Brian H. Blaney, Esq.
Fax No.: (602) 445-8603
          (f) This Agreement may not be assigned by the Trustee without the
prior written consent of the Company and the Representatives.
          (g) Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to part of the Property under any circumstance.
          (h) The Trustee hereby consents to the inclusion of American Stock
Transfer & Trust Company in the Registration Statement and other materials
relating to the IPO.
[Signatures appear on following page]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Investment
Management Trust Agreement as of the date first written above.

                  AMERICAN STOCK TRANSFER & TRUST COMPANY,         as Trustee  
 
 
           
 
  By:   /s/ Felix Orihuela    
 
  Name:  
 
Felix Orihuela    
 
  Title  
 
Vice President    
 
     
 
   
 
                ATLAS ACQUISITION HOLDINGS CORP.    
 
           
 
  By:   /s/ James N. Hauslein    
 
  Name:  
 
James N. Hauslein    
 
  Title:   Chairman of the Board and Chief Executive Officer    

7



--------------------------------------------------------------------------------



 



EXHIBIT A
Atlas Acquisition Holdings Corp.
c/o Hauslein & Company, Inc.
11450 SE Dixie Highway, Suite 105
Hobe Sound, Florida 33455
[Insert date]
American Stock Transfer & Trust Company
59 Maiden Lane
Plaza Level
New York, NY 10038
Attn: [                                        ]
     Re: Trust Account No. [       ] Termination Letter
Gentlemen:
     Pursuant to Section 1(i) of the Investment Management Trust Agreement
between Atlas Acquisition Holdings Corp. (the “Company”) and American Stock
Transfer & Trust Company (the “Trustee”), dated as of January 24, 2008 (the
“Trust Agreement”), this is to advise you that the Company has entered into an
agreement (“Business Agreement”) with                                         
(the “Target Business”) to consummate a business combination with Target
Business (a “Business Combination”) on or about [INSERT DATE]. The Company shall
notify you at least 48 hours in advance of the actual date of the consummation
of the Business Combination (the “Consummation Date”).
     In accordance with the terms of the Trust Agreement, we hereby authorize
you to commence liquidation of the Trust Account to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company shall direct
in writing on the Consummation Date.
     On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated and
(ii) the Company shall deliver to you written instructions with respect to the
transfer of the funds held in the Trust Account (the “Instruction Letter”). You
are hereby directed and authorized to transfer the funds held in the Trust
Account immediately upon your receipt of the counsel’s letter and the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Company of the same and the Company shall direct you as to whether such
funds should remain in the Trust Account and be distributed after the
Consummation Date to the Company. Upon the distribution of all the funds in the
Trust Account pursuant to the terms hereof, the Trust Agreement shall be
terminated.
     In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then the
funds held in the Trust Account shall be reinvested as provided in the Trust
Agreement on the business day immediately following the Consummation Date as set
forth in the notice.

                  Very truly yours,    
 
                ATLAS ACQUISITION HOLDINGS CORP.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

cc:   Lazard Capital Markets LLC
Morgan Stanley & Co. Incorporated

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Atlas Acquisition Holdings Corp.
c/o Hauslein & Company, Inc.
11450 SE Dixie Highway, Suite 105
Hobe Sound, Florida 33455
[Insert date]
American Stock Transfer & Trust Company
59 Maiden Lane
Plaza Level
New York, NY 10038
Attn: [                                        ]
     Re: Trust Account No. [       ] Termination Letter
Gentlemen:
     Pursuant to Section 1(i) of the Investment Management Trust Agreement
between Atlas Acquisition Holdings Corp. (the “Company”) and American Stock
Transfer & Trust Company (the “Trustee”), dated as of January 24, 2008 (the
“Trust Agreement”), this is to advise you that the Company has been dissolved
due to the Company’s inability to effect a Business Combination within the time
frame specified in the Company’s prospectus relating to its IPO. Attached hereto
is a certified copy of the Certificate of Dissolution as filed with the Delaware
Secretary of State.
     In accordance with the terms of the Trust Agreement, we hereby authorize
you to commence liquidation of the Trust Account as promptly as practicable to
stockholders of record on the Last Date (as defined in the Trust Agreement). You
will notify the Company in writing as to when all of the funds in the Trust
Account will be available for immediate transfer (“Transfer Date”) in accordance
with the terms of the Trust Agreement and the Company's certificate of
incorporation. You shall commence distribution of such funds in accordance with
the terms of the Trust Agreement and you shall oversee the distribution of the
funds. Upon the distribution of all the funds in the Trust Account, your
obligations under the Trust Agreement shall be terminated.

                  Very truly yours,    
 
                ATLAS ACQUISITION HOLDINGS CORP.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

cc:   Lazard Capital Markets LLC
Morgan Stanley & Co. Incorporated

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
Atlas Acquisition Holdings Corp.
c/o Hauslein & Company, Inc.
11450 SE Dixie Highway, Suite 105
Hobe Sound, Florida 33455
[Insert date]
American Stock Transfer & Trust Company
59 Maiden Lane
Plaza Level
New York, NY 10038
Attn: [                                        ]
     Re: Trust Account No. [    ] — Distribution of Income on Property
Gentlemen:
     Pursuant to Section 2(a) of the Investment Management Trust Agreement
between Atlas Acquisition Holdings Corp. (the “Company”) and American Stock
Transfer & Trust Company (the “Trustee”), dated as of January 24, 2008 (the
“Trust Agreement”), this is to advise you that the Company hereby requests that
you deliver to us $                                         representing income
earned on the Property from                                          to
                                        . The Company requires such funds to pay
for the tax obligations as set forth on the attached tax return or tax
statement. In accordance with the terms of the Trust Agreement, you are hereby
directed and authorized to transfer said amount, less any fees due the Trustee
pursuant to Section 3(c) of the Trust Agreement, immediately upon your receipt
of this letter to the Company’s operating account at:
Bank: [                    ]
ABA #: [                    ]
Account Name: [                    ]
Account Number: [                    ]
Reference: Distribution of Income Earned on Trust Property

                  Very truly yours,    
 
                ATLAS ACQUISITION HOLDINGS CORP.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

cc:   Lazard Capital Markets LLC
Morgan Stanley & Co. Incorporated

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
Atlas Acquisition Holdings Corp.
c/o Hauslein & Company, Inc.
11450 SE Dixie Highway, Suite 105
Hobe Sound, Florida 33455
[Insert date]
American Stock Transfer & Trust Company
59 Maiden Lane
Plaza Level
New York, NY 10038
Attn: [                                        ]
     Re: Trust Account No. [      ] — Distribution of Income on Property
Gentlemen:
     Pursuant to Section 2(b) of the Investment Management Trust Agreement
between Atlas Acquisition Holdings Corp. (the “Company”) and American Stock
Transfer & Trust Company (the “Trustee”), dated as of January 24, 2008 (the
“Trust Agreement”), we are requesting for our working capital purposes that you
deliver to us $                                         representing income
earned on the Property from                                          to
                                         . In accordance with the terms of the
Trust Agreement, you are hereby directed and authorized to transfer said amount,
less any fees due the Trustee pursuant to Section 3(c) of the Trust Agreement,
immediately upon your receipt of this letter to the Company’s operating account
at:
Bank: [                    ]
ABA #: [                    ]
Account Name: [                    ]
Account Number: [                    ]
Reference: Distribution of Income Earned on Trust Property

                  Very truly yours,    
 
                ATLAS ACQUISITION HOLDINGS CORP.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

cc:   Lazard Capital Markets LLC
Morgan Stanley & Co. Incorporated

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E

      AUTHORIZED INDIVIDUAL(S)   AUTHORIZED FOR TELEPHONE CALL BACK   TELEPHONE
NUMBER(S)
Company:
   
 
   
Atlas Acquisition Holdings Corp.
   
c/o Hauslein & Company, Inc.
   
11450 SE Dixie Highway, Suite 105
   
Hobe Sound, Florida 33455
   
Attn: James N. Hauslein, Chairman of the Board and Chief Executive Officer
  (772) 545-9042
 
   
Trustee:
   
 
   
American Stock Transfer & Trust Company
   
59 Maiden Lane
   
Plaza Level
   
New York, NY 10038
   
Attn: Compliance Department
  (212) 936-5100

E-1



--------------------------------------------------------------------------------



 



SCHEDULE A
Schedule of fees pursuant to Section 3(c) of Investment Management Trust
Agreement
between Atlas Acquisition Holdings Corp. and
American Stock Transfer & Trust Company

          Fee Item   Time and Method of Payment   Amount
Initial acceptance fee
  Initial closing of IPO by wire transfer   [$1,000]
 
       
Annual fee
  First year, initial closing of IPO by wire transfer; thereafter on the
anniversary of the effective date of the IPO by wire transfer or check  
[$3,000]
 
       
Transaction processing fee for disbursements to the Company under Sections 2(a)
and 2(b)
  Deduction by Trustee from disbursements made to the Company under
Sections 2(a) and 2(b)   [$250]
 
       
Dated:                                         , 2008
  Agreed:    
 
 
 
Authorized Officer    
 
  American Stock Transfer & Trust Co.    

S-1